PER CURIAM: *
Having considered the parties’ briefs and the supplemental letter briefs filed pursuant to our directive, we DISMISS this case because the order compelling arbitration is an interlocutory order over which we lack appellate jurisdiction under the United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards, 9 U.S.C. §§ 201-08, and the Federal Arbitration Act, 9 U.S.C. §§ 1-16. See Sw. Elec. Power Co. v. Certain Underwriters at Lloyds of London, 772 F.3d 884 (5th Cir.2014). The motion to amend appellate caption is DENIED as moot.
*209APPEAL DISMISSED; CASE REMANDED (to district court); MOTION DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.